DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-6, 8-12, 14-17 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:    
Regarding independent claim 4, allowability is based in part with the prior art of record not showing or teaching a method to provide an interpolated position of an incremental encoder, the method comprising receiving a first signal from the incremental encoder; producing a coarse position of the incremental encoder based on the first signal; finding a local maximum of the first signal; finding a local minimum of the first signal; computing an average of the local maximum and the local minimum; establishing a first zero-crossing value for the first signal based on the average; ascertaining a quadrant of the first signal at the first time; AMENDMENTPage 2 of 13Doc. No. E1 E-0002-OUS Serial No. 16/515,990computing a lookup address based on a difference between the digital value and the first zero-crossing value; calculating a fine position based on the quadrant and the lookup value; and providing the interpolated position of the incremental encoder based on both the coarse position and the fine position.
Regarding dependent claims 2-3, 5-6 and 8-12, allowability is based on their dependencies from independent claim 4.
Regarding independent claim 14, allowability is based in part with the prior art of record not showing or teaching an article of manufacture comprising a non-transitory storage medium 
Regarding dependent claims 15 and 23-24, allowability is based on their dependencies from independent claim 14.
Regarding independent claim 16, allowability is based in part with the prior art of record not showing or teaching an apparatus to provide an interpolated position of an incremental encoder, the apparatus comprising a quadrature state machine coupled to the at least one input and configured to track a quadrature relationship of the first signal and the second signal, the quadrature state machine providing counter control lines; a coarse position counter coupled to the counter control lines and configured to increment and decrement under control of the quadrature state machine; address calculation circuitry, coupled to the at least one input, and configured to capture a local maximum and a local minimum of the first information, calculate a first zero-crossing value for the first signal by adding the local maximum and local minimum, determine a difference between the first zero-crossing value and a current value of the first information received from the at least one input, and generate a lookup address 
Regarding dependent claims 17 and 20-22, allowability is based on their dependencies from independent claim 16.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858